  Case: 4:18-cv-01887-SNLJ Doc. #: 2 Filed: 11/05/18 Page: 1 of 2 PageID #: 12



                         THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


CAA SPORTS LLC,

                        Petitioner,
                                                               CASE NO. 4:18-CV-01887
         -v.-

BEN DOGRA,

                        Respondent.


                    DISCLOSURE OF ORGANIZATIONAL INTERESTS

         Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure and Local Rule 3-2.09,

Petitioner, CAA Sports LLC (“CAA” or “Petitioner”), makes the following disclosure:

         Petitioner, a non-governmental party, hereby certifies by and through its counsel that it is

a Limited Liability Company whose sole member is Creative Artists Agency LLC. Creative

Artists Agency LLC’s members are citizens of California, New York, New Jersey, Tennessee

and the United Kingdom. No publicly traded corporate entity owns more than 10% of CAA’s

stock.

                                                    Respectfully submitted,

                                                   /s/ Charles B. Jellinek
                                                   Charles B. Jellinek
                                                   Bryan Cave Leighton Paisner, LLP
                                                   One Metropolitan Square
                                                   211 North Broadway, Suite 3600
                                                   St. Louis, MO 63102
                                                   Phone: (314) 259-2000
                                                   Fax: (314) 259-2020
                                                   cbjellinek@bclplaw.com
  Case: 4:18-cv-01887-SNLJ Doc. #: 2 Filed: 11/05/18 Page: 2 of 2 PageID #: 13



                                                Anthony J. Oncidi (pro hac vice to be filed)
                                                Proskauer Rose LLP
                                                2049 Century Park East, Suite 3200
                                                Los Angeles, CA 90067-3206
                                                Phone: (310) 284-5690
                                                Fax: (310) 557-2193
                                                aoncidi@proskauer.com

                                                Guy Brenner (pro hac vice to be filed)
                                                Proskauer Rose LLP
                                                1001 Pennsylvania Ave, NW, Suite 600 South
                                                Washington, DC 20004
                                                Phone: (202) 416-6830
                                                Fax: (202) 416-6899
                                                gbrenner@proskauer.com

                                                Alex C. Weinstein (pro hac vice to be filed)
                                                Proskauer Rose LLP
                                                70 W Madison, Suite 3800
                                                Chicago, IL 60602
                                                Phone: (312) 962-3531
                                                Fax: (312) 962-3551
                                                aweinstein@proskauer.com

                                                Counsel for Petitioner CAA Sports LLC


                                CERTIFICATE OF SERVICE

       The undersigned herby certifies that this 5th day of November, 2018, I caused a copy of

the foregoing to be filed electronically with the Court and will cause it to be served in

accordance with applicable law on the parties listed below.

               Ben Dogra
               10076 Litzsinger Road
               Ladue, MO 63124

               Robert Lattinville, Esq.
               Spencer Fane LLP
               1 North Brentwood Boulevard, Suite 1000
               St. Louis, MO 63105

                                                    /s/ Charles B. Jellinek
                                                    Charles B. Jellinek

                                                2
